 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11
     MOIZEZ M. MUNOZ,                                     Case No. 1:18-cv-01665-DAD-EPG (PC)
12
                                           Plaintiff, ORDER GRANTING DEFENDANT’S
13                                                    REQUEST FOR EXTENSION OF TIME
                   v.                                 TO FILE RESPONSIVE PLEADING
14

15   UNDERWOOD, et al.,
16                                      Defendants.
17

18        The Court, having considered Defendant Vieth’s request for an extension of time to file a

19   responsive pleading, and good cause having been found:

20        IT IS ORDERED that Defendant Vieth is granted an extension of time of thirty days, up to

21   and including August 26, 2019, to complete and file a responsive pleading.

22
     IT IS SO ORDERED.
23

24      Dated:    July 29, 2019                                /s/
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                      1
                                                                      Order (1:18-cv-01665-DAD-EPG (PC))
